Case: 21-1710     Document: 17     Page: 1   Filed: 07/28/2021




          NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

              MARCUS SEBASTIAN PAYNE,
                  Claimant-Appellant

                              v.

         DENIS MCDONOUGH, SECRETARY OF
                VETERANS AFFAIRS,
                 Respondent-Appellee
                ______________________

                         2021-1710
                   ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-6321, Judge Amanda L. Mere-
 dith.
                 ______________________

                   Decided: July 28, 2021
                   ______________________

       MARCUS SEBASTIAN PAYNE, Powder Springs, GA, pro
 se.

     GALINA I. FOMENKOVA, Commerical Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, MARTIN F. HOCKEY,
 JR.
                   ______________________
Case: 21-1710    Document: 17      Page: 2    Filed: 07/28/2021




 2                                      PAYNE   v. MCDONOUGH




  Before MOORE, Chief Judge, REYNA and HUGHES, Circuit
                        Judges.
 PER CURIAM.
     Marcus Sebastian Payne appeals an order of the
 United States Court of Appeals for Veterans Claims dis-
 missing Mr. Payne’s petition for a writ of mandamus as
 moot. S.A. 2–4. Because we lack jurisdiction over this ap-
 peal, we dismiss.
                               I
     Mr. Payne served in the United States Navy from Sep-
 tember 1988 to September 1990. Payne v. McDonald, 587
 F. App’x 649, 649 (Fed. Cir. 2014) (non-precedential). He
 suffered from multiple service-connected disabilities. Id.
 To compensate Mr. Payne for those disabilities, the De-
 partment of Veterans Affairs (VA) created an individual-
 ized rehabilitation plan, which included a nonpaid work
 experience with the Internal Revenue Service (IRS). Id. at
 650. Mr. Payne requested to complete that work experi-
 ence from home after suffering a foot injury. In response,
 the IRS noted that the terms of Mr. Payne’s work experi-
 ence required him to complete that experience in the office.
 Based on those terms, the IRS denied Mr. Payne’s work-
 from-home request. And because Mr. Payne could not com-
 ply with the terms of his work experience, that arrange-
 ment was discontinued. Id. Mr. Payne appealed to the VA,
 which sustained the IRS’s decision in a 2014 Statement of
 the Case. Mr. Payne then filed a motion with the VA seek-
 ing a revision of that decision based on clear and unmistak-
 able error.
     On August 31, 2020, Mr. Payne petitioned the Veter-
 ans Court for a writ of mandamus to compel a decision on
 his clear and unmistakable error claim. On December 8,
 2020, the VA regional office issued its decision denying that
 claim. In its response to Mr. Payne’s mandamus petition,
Case: 21-1710     Document: 17       Page: 3   Filed: 07/28/2021




 PAYNE   v. MCDONOUGH                                         3



 the VA informed the Veterans Court that it had just issued
 and mailed a decision on Mr. Payne’s motion. Thus, the
 Veterans Court dismissed Mr. Payne’s petition as moot.
 Mr. Payne appeals.
                               II
     We have “jurisdiction to review the [Veterans Court]’s
 decision whether to grant a mandamus petition that raises
 a non-frivolous legal question.” Beasley v. Shinseki, 709
 F.3d 1154, 1158 (Fed. Cir. 2013) (emphasis added). With-
 out “review[ing] the factual merits of the veteran’s claim,”
 we “may review whether the petitioner has satisfied the le-
 gal standard for issuing the writ” Id.; see also 38 U.S.C.
 § 7292(a) (defining the scope of our jurisdiction over ap-
 peals from the Veterans Court).
     Mr. Payne fails to raise any non-frivolous challenge to
 the Veterans Court’s dismissal of his mandamus petition.
 At no point does Mr. Payne claim the Veterans Court com-
 mitted reversible error in dismissing his mandamus peti-
 tion as moot. Nor have we identified any reversible error
 in the Veterans Court’s decision. Rather than challenging
 the Veterans Court’s dismissal, Mr. Payne challenges the
 VA’s decision denying his motion on the merits. Appel-
 lant’s Informal Br. at 1–3; Appellant’s Informal Reply Br.
 at 1–11. But that decision is not before us in this appeal.
 “[W]e are a court of review, not of first view.” Cutter v. Wil-
 kinson, 544 U.S. 709, 719 (2005) (declining to decide issue
 not addressed in the court of appeals). To be ripe for re-
 view, Mr. Payne’s merits arguments must pass through the
 ordinary channels of lower-tribunal review. Accordingly,
 we dismiss.
                         DISMISSED
                             COSTS
 No costs.